Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed July 14th, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 9, First. Par., filed July 14th, 2022 with respect to the rejection(s) of claims 1, 4, 13-14, 18-19, 21, 23, and 24 under Bhakta have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim (KR 102066988 B1, as evidenced by the machine translation). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 13-14, 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta (US 2020/0004020) in view of Kim (KR 102066988 B1, as evidenced by the machine translation).
Regarding claim 1, Bhakta discloses a display (Fig. 13), comprising: 
a display backplane substrate ([0039], “arrangements in which all of elements 44 in light source 14A are formed on a common substrate, etc.”); 
a light emission source (44) on the display backplane substrate ([0039], “arrangements in which all of elements 44 in light source 14A are formed on a common substrate, etc.”); and 
a meta-surface over the light emission source (60, 62), wherein the meta-surface comprises a plurality of nano-features for modifying a path of light emitted by the light emission source ([0042], “Elements 60 and/or 62 may be formed from metamaterial elements (e.g., nanostructure elements each formed from an array of nanopillars of transparent material on a transparent substrate that have heights and other attributes that are configured to allow each element to serve as a wavelength multiplexer for light passing through the substrate of that element)”).
Bhakta does not specifically disclose each of the plurality of nano-features comprising a shell. 
However Kim, in the same field of endeavor because both teaches a display, teaches each of the plurality of nano-features (Fig. 4, 200) comprising a shell (300, 310). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the display of Bhakta with the each of the plurality of nano-features comprising a shell as taught by Kim, for the purpose of improving control over the direction of light exiting the display ([0074]). 
Regarding claim 4, modified Bhakta teaches as is set forth in claim 1 rejection above and Bhakta further discloses light emission source is a micro light emitting diode (LED) ([0040], “light source 14A, light-emitting diodes with relatively small dimensions (e.g., micro-light-emitting diodes or vertical cavity surface emitting lasers with lateral dimensions of less than 10 microns), may be used in forming elements 44”).
Regarding claim 7, modified Bhakta teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein each of the nano-features comprise a post surrounded by the shell.
However Kim, in the same field of endeavor because both teaches a display, teaches wherein each of the nano-features (Fig. 4, 200) comprise a post (200) surrounded by the shell (300, 310).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display of Bhakta in view of Kim with the wherein each of the nano-features comprise a post surrounded by the shell as taught by Kim, for the purpose of improving control over the direction of light exiting the display ([0074]). 
Regarding claim 13, Bhakta discloses a three-dimensional (3D) display ([0003], “Electronic devices often include displays. For example, a head-mounted device such as a pair of virtual reality or mixed reality glasses may have a display for displaying images for a user”), comprising: 
a display backplane substrate ([0039], “arrangements in which all of elements 44 in light source 14A are formed on a common substrate, etc.”); and 
a plurality of pixels on the display backplane substrate (Fig. 13, 44A, 44B, 44C), wherein each of the pixels comprises: 
a first subpixel (R, G, B), wherein a first meta-surface is positioned over the first subpixel (60), the first meta-surface having a plurality of nano-features for modifying a path of light emitted by the first subpixel ([0042], “Elements 60 and/or 62 may be formed from metamaterial elements (e.g., nanostructure elements each formed from an array of nanopillars of transparent material on a transparent substrate that have heights and other attributes that are configured to allow each element to serve as a wavelength multiplexer for light passing through the substrate of that element)”); 
a second subpixel (R, G, B), wherein a second meta-surface is positioned over the second subpixel (60), the second meta-surface having a plurality of nano-features for modifying a path of light emitted by the second subpixel ([0042], “Elements 60 and/or 62 may be formed from metamaterial elements (e.g., nanostructure elements each formed from an array of nanopillars of transparent material on a transparent substrate that have heights and other attributes that are configured to allow each element to serve as a wavelength multiplexer for light passing through the substrate of that element)”); and 
a third subpixel (R, G, B), wherein a third meta-surface is positioned over the third subpixel (60), the third meta-surface having a plurality of nano-features for modifying a path of light emitted by the third subpixel ([0042], “Elements 60 and/or 62 may be formed from metamaterial elements (e.g., nanostructure elements each formed from an array of nanopillars of transparent material on a transparent substrate that have heights and other attributes that are configured to allow each element to serve as a wavelength multiplexer for light passing through the substrate of that element)”).
Bhakta does not specifically disclose wherein each of the plurality of nano-features of one or more of the first meta-surface, the second meta-surface or the third meta-surface comprises a shell.
However Kim, in the same field of endeavor because both teaches a display, teaches wherein each of the plurality of nano-features (Fig. 4, 200) of one or more of the first meta-surface, the second meta-surface or the third meta-surface comprises a shell (300, 310).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the display of Bhakta with the wherein each of the plurality of nano-features of one or more of the first meta-surface, the second meta-surface or the third meta-surface comprises a shell as taught by Kim, for the purpose of improving control over the direction of light exiting the display ([0074]). 
Regarding claim 14, modified Bhakta teaches as is set forth in claim 13 rejection above and Bhakta further discloses wherein the first subpixel emits green light (G), the second subpixel emits red light (R), and the third subpixel emits blue light (B).
Regarding claim 18, modified Bhakta teaches as is set forth in claim 13 rejection above and Bhakta further discloses wherein the first subpixel is a blue subpixel (B), the second subpixel is a red subpixel (R), and the third subpixel is a green subpixel (G).
Regarding claim 19, modified Bhakta teaches as is set forth in claim 18 rejection above and Bhakta further discloses wherein each pixel comprises a plurality of third subpixels (as shown in Fig. 12, the pixel 44’ comprises a plurality of third subpixels.)
Regarding claim 21, modified Bhakta teaches as is set forth in claim 13 rejection above and Bhakta further discloses wherein the subpixels comprise micro light emitting diodes (LEDs) ([0040], “light source 14A, light-emitting diodes with relatively small dimensions (e.g., micro-light-emitting diodes or vertical cavity surface emitting lasers with lateral dimensions of less than 10 microns), may be used in forming elements 44”).
Regarding claim 23, Bhakta discloses a head mounted three-dimensional (3D) display ([0003], “Electronic devices often include displays. For example, a head-mounted device such as a pair of virtual reality or mixed reality glasses may have a display for displaying images for a user”), comprising: 
a frame, wherein the frame is supporting the 3D display on a user's head ([0003], “Electronic devices often include displays. For example, a head-mounted device such as a pair of virtual reality or mixed reality glasses may have a display for displaying images for a user”, examiner assumes the glasses correspond to the frame); 
a display mechanically coupled to the frame, wherein the display provides a multi-view light field to each eye of the user ([0023], “Device configurations in which virtual reality and/or mixed reality content is provided to a user (viewer) with a head-mounted display device are described herein as an example”); and 
a computing device (Fig. 1, 16) communicatively coupled to the display, wherein the display comprises:
a display backplane substrate ([0039], “arrangements in which all of elements 44 in light source 14A are formed on a common substrate, etc.”); and 
a plurality of pixels on the display backplane substrate (Fig. 13, 44A, 44B, 44C), wherein each of the pixels comprises:
a first subpixel (R, G, B), wherein a first meta-surface is positioned over the first subpixel (60), the first meta-surface having a plurality of nano-features for modifying a path of light emitted by the first subpixel ([0042], “Elements 60 and/or 62 may be formed from metamaterial elements (e.g., nanostructure elements each formed from an array of nanopillars of transparent material on a transparent substrate that have heights and other attributes that are configured to allow each element to serve as a wavelength multiplexer for light passing through the substrate of that element)”);
a second subpixel (R, G, B), wherein a second meta-surface is positioned over the second subpixel (60), the second meta-surface having a plurality of nano-features for modifying a path of light emitted by the second subpixel ([0042], “Elements 60 and/or 62 may be formed from metamaterial elements (e.g., nanostructure elements each formed from an array of nanopillars of transparent material on a transparent substrate that have heights and other attributes that are configured to allow each element to serve as a wavelength multiplexer for light passing through the substrate of that element)”); and
a third subpixel (R, G, B), wherein a third meta-surface is positioned over the third subpixel (60), the third meta-surface having a plurality of nano-features for modifying a path of light emitted by the third subpixel ([0042], “Elements 60 and/or 62 may be formed from metamaterial elements (e.g., nanostructure elements each formed from an array of nanopillars of transparent material on a transparent substrate that have heights and other attributes that are configured to allow each element to serve as a wavelength multiplexer for light passing through the substrate of that element)”).
Bhakta does not specifically disclose wherein each of the plurality of nano-features of one or more of the first meta-surface, the second meta-surface or the third meta-surface comprises a shell.
However Kim, in the same field of endeavor because both teaches a display, teaches wherein each of the plurality of nano-features (Fig. 4, 200) of one or more of the first meta-surface, the second meta-surface or the third meta-surface comprises a shell (300, 310).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the display of Bhakta with the wherein each of the plurality of nano-features of one or more of the first meta-surface, the second meta-surface or the third meta-surface comprises a shell as taught by Kim, for the purpose of improving control over the direction of light exiting the display ([0074]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bhakta (US 2020/0004020) in view of Kim (KR 102066988 B1, as evidenced by the machine translation), further in view of Yoo (US 2019/0196267).
Regarding claim 2, modified Bhakta teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the meta-surface is separated from the light emission source by a dielectric layer.
However Yoo, in the same filed of endeavor, teaches wherein the meta-surface is separated from the light emission source by a dielectric layer ([0082], “owevwerwerwerHoweverwefwefwefwefwefwefwefwefwefthe third substrate 310 may be formed of a glass substrate, or a dielectric film such as silicon”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display of Bhakta in view of Kim with the wherein the meta-surface is separated from the light emission source by a dielectric layer as taught by Yoo, for the purpose of insulating the metasurface from the light source ([0081]). 

Claims 3, 5, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta (US 2020/0004020) in view of Kim (KR 102066988 B1, as evidenced by the machine translation), further in view of Meyer (US 2019/0129243).
Regarding claim 3, modified Bhakta teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the meta-surface comprises TiO2.
However Meyer, in the same field of endeavor, teaches wherein the meta-surface comprises TiO2 ([0021], “metasurface 110 comprises an oxide, such as titanium dioxide (TiO.sub.2)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display of Bhakta in view of Kim with the wherein the meta-surface comprises TiO2 as taught by Meyer, for the purpose of improving the efficiency of the display ([0006]).
Regarding claim 5, modified Bhakta teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein the micro LED emits white light, and wherein the meta-surface further comprises a color changing device that converts the white light to red light, blue light, or green light.
However Meyer, in the same field of endeavor, teaches wherein the micro LED emits white light ([0017], “In another aspect, a metasurface is formed on a white light guide of an LCD device”), and wherein the meta-surface further comprises a color changing device that converts the white light to red light, blue light, or green light ([0025], “the LCD device 200 includes a metasurface 210 for color filtering”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display of Bhakta in view of Kim with the wherein the micro LED emits white light, and wherein the meta-surface further comprises a color changing device that converts the white light to red light, blue light, or green light as taught by Meyer, for the purpose of improving the efficiency of the display ([0006]).
Regarding claim 15, modified Bhakta teaches as is set forth in claim 14 rejection above but does not specifically disclose wherein the first meta-surface modifies light emitted by the first subpixel by a first angle, the second meta-surface modifies light emitted by the second subpixel by a second angle, and the third meta-surface modifies light emitted by the third subpixel by a third angle.
However Meyer, in the same field of endeavor, teaches wherein the first meta-surface (118) modifies light emitted by the first subpixel by a first angle ([0022], “the metasurface 110 may be configured, by patterning or otherwise, to also control the range of angles into which the colors of light are transmitted”), the second meta-surface (116) modifies light emitted by the second subpixel by a second angle ([0022], “the metasurface 110 may be configured, by patterning or otherwise, to also control the range of angles into which the colors of light are transmitted”), and the third meta-surface (120) modifies light emitted by the third subpixel by a third angle ([0022], “the metasurface 110 may be configured, by patterning or otherwise, to also control the range of angles into which the colors of light are transmitted”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the 3D display of Bhakta in view of Kim with the first meta-surface modifies light emitted by the first subpixel by a first angle, the second meta-surface modifies light emitted by the second subpixel by a second angle, and the third meta-surface modifies light emitted by the third subpixel by a third angle as taught by Meyer, for the purpose of improving the efficiency of the display ([0006]).
Regarding claim 16, modified Bhakta teaches as is set forth in claim 15 rejection above but does not specifically disclose wherein, within each pixel, the first angle, the second angle, and the third angle of each pixel are equal to each other.
However Meyer, in the same field of endeavor, teaches wherein, within each pixel, the first angle, the second angle, and the third angle of each pixel are equal to each other (as shown in Fig. 1, the angle of light exiting the metasurfaces 116, 118, and 120 are the same).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the 3D display of Bhakta in view of Kim, further in view of Meyer with the wherein, within each pixel, the first angle, the second angle, and the third angle of each pixel are equal to each other as taught by Meyer, for the purpose of improving the efficiency of the display ([0006]).
Regarding claim 22, modified Bhakta teaches as is set forth in claim 13 rejection above but does not specifically disclose wherein the meta-surfaces comprise TiO2.
However Meyer, in the same field of endeavor, teaches wherein the meta-surfaces comprise TiO2 ([0021], “metasurface 110 comprises an oxide, such as titanium dioxide (TiO.sub.2)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the 3D display of Bhakta in view of Kim with the wherein the meta-surfaces comprise TiO2 as taught by Meyer, for the purpose of improving the efficiency of the display ([0006]).

Claims 6, 17, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta (US 2020/0004020) in view of Kim (KR 102066988 B1, as evidenced by the machine translation), further in view of Meyer (US 2019/0129243) and Keh (US 2019/0309925).
Regarding claim 6, modified Bhakta teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the meta-surface comprises a plurality of regions.
However Meyer, in the same field of endeavor, teaches wherein the meta-surface (Fig. 1, 60) comprises a plurality of regions (examiner interprets features 122 each to represent a separate region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display of Bhakta in view of Kim with the wherein the meta-surface comprises a plurality of regions as taught by Meyer, for the purpose of improving the efficiency of the display ([0006]).
Modified Bhakta, in view of Meyer, does not specifically disclose wherein each region provides a different modification of the path of light emitted by the emission source.
However Keh, in the same field of endeavor, teaches Howevwherein each region provides a different modification of the path of light emitted by the emission source (161 has different dimensions as shown in Fig. 2, therefore modifying the light paths differently from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display of Bhakta in view of Kim, further in view of Meyer wherein each region provides a different modification of the path of light emitted by the emission source as taught by Keh, for the purpose of improving the performance of the display ([0008]). 
Regarding claim 17, modified Bhakta teaches as is set forth in claim 13 rejection above but does not specifically disclose wherein the each of the first meta-surface, the second meta-surface, and the third meta-surface comprise a plurality of regions.
However Meyer, in the same field of endeavor, teaches wherein the each of the first meta-surface (Fig. 1, 60 located above R), the second meta-surface (60 located above G), and the third meta-surface (60 located above B) comprise a plurality of regions (examiner interprets features 122 each to represent a separate region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the 3D display of Bhakta in view of Kim with the wherein the each of the first meta-surface, the second meta-surface, and the third meta-surface comprise a plurality of regions as taught by Meyer, for the purpose of improving the efficiency of the display ([0006]).
Modified Bhakta, in view of Meyer, does not specifically disclose wherein each region provides a different modification of the path of light emitted by the respective subpixels.
However Keh, in the same field of endeavor, teaches wherein each region provides a different modification of the path of light emitted by the respective subpixels (161 has different dimensions as shown in Fig. 2, therefore modifying the light paths differently from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the 3D display of Bhakta in view of Kim, further in view of Meyer with the wherein each region provides a different modification of the path of light emitted by the respective subpixels as taught by Keh, for the purpose of improving the performance of the display ([0008]). 
Regarding claim 20, modified Bhakta teaches as is set forth in claim 19 rejection above but does not specifically disclose wherein each first meta-surface comprises a plurality of regions, and wherein each second meta surface comprises a plurality of regions.  
However Meyer, in the same field of endeavor, teaches wherein each first meta-surface (60 located above B) comprises a plurality of regions (examiner interprets features 122 each to represent a separate region), and wherein each second meta surface (Fig. 1, 60 located above R) comprises a plurality of regions (examiner interprets features 122 each to represent a separate region).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the 3D display of Bhakta in view of Kim with the wherein each first meta-surface comprises a plurality of regions, and wherein each second meta surface comprises a plurality of regions as taught by Meyer, for the purpose of improving the efficiency of the display ([0006]).
Modified Bhakta, in view of Meyer, does not specifically disclose wherein each region provides a different modification of the path of light emitted by the respective subpixel, and wherein each region provides a different modification of the path of light emitted by the respective subpixel.
However Keh, in the same field of endeavor, teaches wherein each region provides a different modification of the path of light emitted by the respective subpixel, and wherein each region provides a different modification of the path of light emitted by the respective subpixel (161 has different dimensions as shown in Fig. 2, therefore modifying the light paths differently from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the 3D display of Bhakta in view of Kim, further in view of Meyer wherein each region provides a different modification of the path of light emitted by the respective subpixel, and wherein each region provides a different modification of the path of light emitted by the respective subpixel as taught by Keh, for the purpose of improving the performance of the display ([0008]). 
Regarding claim 25, modified Bhakta teaches as is set forth in claim 23 rejection above but does not specifically disclose wherein each of the first meta-surface, the second meta-surface, and the third meta-surface comprise a plurality of regions.
However Meyer, in the same field of endeavor, teaches wherein each of the first meta-surface (Fig. 1, 60 located above R), the second meta-surface (60 located above G), and the third meta-surface (60 located above B) comprise a plurality of regions (examiner interprets features 122 each to represent a separate region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the 3D display of Bhakta in view of Kim with the wherein each of the first meta-surface, the second meta-surface, and the third meta-surface comprise a plurality of regions as taught by Meyer, for the purpose of improving the efficiency of the display ([0006]).
Modified Bhakta, in view of Meyer, does not specifically disclose wherein each region provides a different modification of the path of light emitted by the respective subpixels in order to generate the multi-view light field.
However Keh, in the same field of endeavor, teaches wherein each region provides a different modification of the path of light emitted by the respective subpixels (161 has different dimensions as shown in Fig. 2, therefore modifying the light paths differently from one another) in order to generate the multi-view light field ([0033], “a plurality of first unit structures capable of changing the angle of the light”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the 3D display of Bhakta in view of Kim, further in view of Meyer wherein each region provides a different modification of the path of light emitted by the respective subpixels in order to generate the multi-view light field as taught by Keh, for the purpose of improving the performance of the display ([0008]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhakta (US 2020/0004020) in view of Kim (KR 102066988 B1, as evidenced by the machine translation), further in view of Keh (US 2019/0309925).
Regarding claim 8, modified Bhakta teaches as is set forth in claim 7 rejection above but does not specifically disclose wherein a dimension of the nano-features is less than the wavelength of the light emitted by the light emission source.
However Keh, in the same field of endeavor, teaches wherein a dimension of the nano-features (Fig. 2, 161) is less than the wavelength of the light emitted by the light emission source ([0038], “the first unit structure 161 may be formed to have a dimensional element having a length smaller than a wavelength band of the light output from the light emitting elements”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display of Bhakta in view of Kim, further in view of Keh wherein a dimension of the nano-features is less than the wavelength of the light emitted by the light emission source as taught by Keh, for the purpose of improving the display performance ([0008]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        19 September 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872